DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication interface”, “a controller” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui’124 (US 2017/0251124).
With respect to claim 12, Yasui’124 teaches an information processing device (Fig.1, item 50) comprising: 
     a storage (Fig.1, item 62); 
     an operation interface [regarding to the operation screen shown in Fig.7A-Fig.13B]; 
     a display (Fig.1, item 53); 
     a communication interface (Fig.1, item 55) configured to communicate with a plurality of devices [as shown in Fig.7A and Fig.13A, the terminal apparatus 50 communicates with the MFP-A, the MFP-B. A according to the user’s selection]; and 
     a controller (Fig.1, item 61) configured to: 
     set a first device selected from among the plurality of devices as a target device to perform a particular process registered in the storage [as shown in Fig.7A, the MFP-A is being designated to register to perform design operation]; 
     when receiving an operation to change the target device from the first device to a second one of the plurality of devices via the operation interface (Fig.13A), 
     Yasui’124 does note teach determine whether the second device is capable of performing the particular process; and control the display to display a result of the determination as to whether the second device is capable of performing the particular process.
       Since Yasui’124 has suggested to determine if the selected another MFP is able to perform the printing operation and to display the information to indicate that the selected is able perform printing operation (Fig.12A and Fig.12B), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify recognize to determine if the selected another MFP from the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 to determine if the selected another MFP from the screen (Fig.13A) is able to execute the desired operations and to display the information to indicated if the selected another MFP is able to execute the desired function (whether the second device is capable of performing the particular process; and control the display to display a result of the determination as to whether the second device is capable of performing the particular process) because this will allow a user to instruct printing operation more effectively.
     With respect to claim 1, it is a claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 1 claim how the information processing device to execute select a desired target device to perform operation.  Claim 1 is obvious in view of Yasui’124 because the claimed combination operates at the same manner as described in the rejected claim 12. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
claim 2, which further limits claim 1, Yasui’124 does not teach wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when determining that the second device is capable of performing the particular process, set the second device as the target device, and send an instruction to perform the particular process to the second device; and when not receiving the operation to change the target device, send the instruction to perform the particular process to the first device.  
     Yasui’124 teaches that when the MFP-A is being determined that is able to processing printing, the MFP execute printing after the “START” button in being activated (paragraphs 98 and 99), and as shown in Fig.13A in Yasui’124, a user instructed either the MFP-B (the second device) or the MFP-C (the second device) to replace a previous selected MFP (the first device) to perform printing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 to set the MFP-A (the first device) to perform printing when it is being determined able to perform printing and to instruct either the MFP-B (the second device) or the MFP-C (the second device) to replace a previous selected MFP-A (the first device) to perform printing when the MFP-B (the second device) and the MFP-C (the second device) are being determined able to perform printing and the MFP-A is being determined not able to perform printing (wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when determining that the second device is capable of performing the particular process, set the second device as the target device, and send an instruction to perform the particular process to the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 to set the MFP-A (the first device) to perform printing when it is being determined able to perform printing and to instruct either the MFP-B (the second device) or the MFP-C (the second device) to replace a previous selected MFP-A (the first device) to perform printing when the MFP-B (the second device) and the MFP-C (the second device) are being determined able to perform printing and the MFP-A is being determined not able to perform printing (wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when determining that the second device is capable of performing the particular process, set the second device as the target device, and send an instruction to perform the particular process to the second device; and when not receiving the operation to change the target device, send the instruction to perform the particular process to the first device) because this will allow the print job to be executed more effectively.
     With respect to claim 3, which further limits claim 1, Yasui’124 does not teach wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: in response to receiving the operation to change the target device, obtain specifications of the second device from the second device; and determine whether the second device is capable of performing the particular process, based on the obtained specifications of the second device.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 to obtain the selected MFP’s information which is belonging to either the MFP-B (the second device) or the MFP-C (the second device) after either the MFP-B (the second device) or the MFP-C (the second device) is being selected to replace the MFP-A and to determine if either the selected MFP-B (the second device) or the selected MFP-C 
     With respect to claim 6, which further limits claim 1, Yasui’124 teaches wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when determining that the second device is uncapable of performing the particular process, control the display to display selectable setting options executable by the second device (Fig.10A), instead of a setting inexecutable by the second device among settings for the particular process (Fig.10B).  
     With respect to claim 7, which further limits claim 6, Yasui’124 teaches wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: receive a selection from among the selectable setting options displayed on the display (Fig.10B); and send an instruction to perform the particular process containing the selected setting option, to the second device [after making the selections the items 161-164 shown in Fig.10B and select the button “CHANGE” (Fig.10B, item 165), the instruction for the particular process containing the selected setting option is considered being sent to a device (the second device)].
     With respect claim 8, which further limits claim 1, Yasui’124 does not teach wherein the program instructions are further configured to, when executed by the processor, 
     Since Yasui’124 has suggested to determine if the selected MFP is able to perform desired operation (Fig.12A) and to provide a screen to allow a user to selected another desired MFP to replace the current selected MFP (Fig.13A) to perform the desired function (Fig.3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine if the selected second MFP is able to perform desired operation (Fig.12A) and to provide a screen to allow a user to selected another desired MFP to replace the current selected second MFP to perform the desired function when the current selected second MFP is being determined not able to perform the desired function  (wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when determining that the second device is uncapable of performing the particular process, retrieve one or more devices capable of performing the particular process from among the plurality of devices; and send an instruction to perform the particular process to a selected one of the retrieved one or more devices) because this will allow the printing operation to be processed more effectively.   
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 to perform desired operation (Fig.12A) and to provide a screen to allow a user to selected 
     With respect to claim 10, which further limits claim 1, Yasui’124 teaches wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to show one or more devices having a better condition for performing the particular process than the target device (Fig.13A).  
      With respect to claim 14, it is a method claim that claims how the information processing device in claim 1 to set a device to perform desired operations.  Claim 14 is obvious in view of Yasui’124 because the claimed combination operates at the same manner as described in the rejected claim 13. In addition, the reference has disclosed an information processing device to set a device to perform desired operations, the process (method) to set a device to perform desired operations is inherent disclosed to be performed by a processor in the information processing device when information processing device performs the operation to set a device to perform desired operations.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui’124 (US 2017/0251124) and further in view of Shirai’236 (US 2005/0018236).
With respect to claim 4, which further limits claim 1, Yasui’124 does not teach 20wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when a default device for the information processing device is selected from among the plurality of devices and is set as the target device, receive an operation to change the default device from one device to another among the plurality of devices; and determine whether the changed default device is capable of performing the particular process.  
    Shirai’236 teaches wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: when a default device for the information processing device is selected from among the plurality of devices and is set as the target device, receive an operation to change the default device from one device to another among the plurality of devices (Fig.20, steps 2003 and step 2004); and 
     determine whether the changed default device is capable of performing the particular process (Fig.20, step 2003).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 according to the teaching of Shirai’236 to change the default MFP which has error to another working MFP because this will allow the printing to be executed more effectively. 
     With respect to claim 5, which further limits claim 1, Yasui’124 does not teach wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: control the display to display an 
     Shirai’236 wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: control the display to display an icon for checking whether the second device is capable of performing the particular process [regarding to the icons associated with printers (Fig.20, item 2003)]; and 
     in response to receiving an operation to the icon via the operation interface, determine whether the second device is capable of performing the particular process (Fig.20, step 2003 and step 2004).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 according to the teaching of Shirai’236 to change the default MFP which has error to another working MFP because this will allow the printing to be executed more effectively. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui’124 (US 2017/0251124) and further in view of Kenghe’581 (US 2006/0098581).
     With respect to claim 13, which further limits claim 12, Yasui’124 does not teach wherein the controller comprises: a processor; and a non-transitory computer-readable medium storing program instructions configured to, when executed by the processor, cause the controller to: set the first device as the target device; when receiving the 
     Kenghe’581 teaches wherein the controller comprises: a processor; and a non-transitory computer-readable medium storing program instructions (paragraph 17).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 according to the teaching of Kenghe’581 to have a controller to include a processor and a memory to instructions to be executed by the processor because this will allow the device to provide its function more effectively.
     The combination of Yasui’124 and Kenghe’581 does not teach when executed by the processor, cause the controller to: set the first device as the target device; when receiving the operation to change the target device, determine whether the second device is capable of performing the particular process; and control the display to display the result of the determination as to whether the second device is capable of performing the particular process.  
     Since Yasui’124 has suggested that the MFP-A is being designated as the first target device perform desired operations (Fig.7A) and Yasui’124 teaches to receive an operation to change the target device from the first device to a second one of the plurality of devices via the operation interface (Fig.13A) and to determine if the selected MFP is able to perform the printing operation and to display the information to indicate that the selected is able perform printing operation (Fig.12A and Fig.12B), and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yasui’124 and Kenghe’581 to include processor to cause a controller to set MFP-A (Fig.7A in Yasui’124) as the first target device to perform desired operation and determine if the selected another MFP from the screen (Fig.13A) is able to execute the desired operations and to display the information to indicated if the selected anther MFP is able to execute the desired function after the first target device is being change to the selected another MFP (when executed by the processor, cause the controller to: set the .
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui’124 (US 2017/0251124) and further in view of Kakitsuba’022 (US 2011/0286022)
     With respect to claim 9, which further limits claim 1,  Yasui’124 does not teach wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: determine whether firmware of the target device has been updated; when determining that the firmware of the target device has been updated, obtain specifications of the target device with the updated firmware incorporated; control the display to display the obtained specifications of the target device; receive one or more setting values selected from the displayed specifications of the target device with the updated firmware incorporated; and send an instruction to perform the particular process for which settings have been changed with the received one or more setting values, to the target device.  
     Kakitsuba’022 teaches wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to: determine whether firmware of the target device has been updated (Fig.9, step S163);
    when determining that the firmware of the target device has been updated, obtain specifications of the target device with the updated firmware incorporated (Fig.9, step S171); 

     receive one or more setting values selected from the displayed specifications of the target device with the updated firmware incorporated (Fig.6); and 
     send an instruction to perform the particular process for which settings have been changed with the received one or more setting values, to the target device [as shown in Fig.6, when the button “OK” is activated, the selected printing settings are considered to instruct how the selected printer should perform printing (paragraph 33)].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasui’124 according to the teaching of Kakitsuba’022 to update the setting screen according to the firmware version of the MFP because this will allow the settings of the MFP to be configured more effectively to perform desired functions.
     With respect to claim 11, which further limits claim 10, Yasui’124 teaches wherein the program instructions are further configured to, when executed by the processor, cause the information processing device to show, as the one or more devices having a better condition (Fig.13A). 
     Yasui’124 does not teach show one or more devices having a larger number of selectable setting values for the particular process than the target device.  
     Kakitsuba’022 teaches show one or more devices having a larger number of selectable setting values for the particular process than the target device [as shown in Fig.5, the printers are being displayed with their corresponding functions. Some of the printers are having more functions than other printers].  
.
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sato’404 (US 2019/0182404) teaches a processor performs a first determination process determining whether the specified apparatus is capable of executing the image processing operation identified by the identification information. The processor performs a first display process displaying determination information indicating a result of the first determination process. The processor receives operation condition information from the external program in a case where the first determination process determines that the specified apparatus is capable of executing the image processing operation. The operation condition information indicates a condition for executing the image processing operation. The processor transmits a command to the specified apparatus. The command instructs execution of the image processing operation under the operation condition information.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674